Case 4:19-cv-00373-ALM Document 95 Filed 07/02/20 Page 1 of 4 PageID #: 946




                           United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION
UNITED MY FUNDS, LLC,                             §
          Plaintiff/ Counter-Defendant,           §
                                                  §   Civil Action No. 4:19-CV-00373
v.                                                §   Judge Mazzant
                                                  §
CHANDANA PERERA,                                  §
HISHAM MUBAIDIN,                                  §
         Defendants.                              §
                                                  §
HISHAM MUBAIDIN                                   §
         Defendant/ Counter-Plaintiff.            §
                                                  §

                           MEMORANDUM OPINION AND ORDER

       Before the Court is United My Funds, LLC’s Motion in Limine (Dkt. #62). Having

considered the motion and the relevant pleadings, the Court finds that the evidence should be

admitted in accordance with Rule 608(b). United My Funds, LLC’s Motion is therefore DENIED.

     Pursuant to Federal Rule of Evidence 608(b):
     Except for a criminal conviction under Rule 609, extrinsic evidence is not admissible to
     prove specific instances of a witness’s conduct in order to attack or support the witness’s
     character for truthfulness. But the court may, on cross-examination, allow them to be
     inquired into if they are probative of the character for truthfulness or untruthfulness of:
     (1) the witness; or
     (2) another witness whose character the witness being cross-examined has testified about.
Cross-examination that would otherwise be permissible under Rule 608(b) may be precluded under

Rule 403 which states:

       The court may exclude relevant evidence if its probative value is substantially outweighed
       by a danger of one or more of the following: unfair prejudice, confusing the issues,
       misleading the jury, undue delay, wasting time, or needlessly presenting cumulative
       evidence.
FED. R. EVID. 403.
 Case 4:19-cv-00373-ALM Document 95 Filed 07/02/20 Page 2 of 4 PageID #: 947



       United My Funds wishes to preclude the introduction of any evidence of the Texas

Department of Banking’s Consent Order Prohibiting Further Participation Against Dong Sik Yoo

A/K/A Jimmy Yoo (“Yoo”). Yoo is the sole owner of United My Funds. United My Funds claims

that any prior disciplinary history against Yoo is, among other things, hearsay or irrelevant. A

statement is hearsay if the declarant makes the statement out of court and the party offering it into

evidence is using it to prove the truth of the matter asserted in the statement. FED. R. EVID. 801(c).

The Court agrees with United My Funds that the Consent Order itself is hearsay. The Consent

Order is akin to a summary of out of court allegations made against Yoo. The Fifth Circuit held

in Johnson v. Ford Motor Co., 988 F.2d 573, 579 (5th Cir. 1993) that such allegations in previous

proceedings are generally hearsay. This Consent Order is no different. Further, the Consent Order

does not fall under the admission against interest exception to hearsay. Yoo only signed the

Consent Order as to form, not substance. See United States ex rel Fisher v. Ocwen Loan Servicing,

LLC, 2016 WL 2997120, at *5 (E.D. Tex. May 24, 2016) (citing FED. R. EVID. 801(d)(2)). Because

Yoo did not admit to the substantive allegations in the Consent Order, the Consent Order does not

fall within the ambit of Rule 801(d)(2). The Court does not agree, however, that this finding

necessitates the outright exclusion of the facts surrounding the Consent Order.

       While the Consent Order cannot be introduced as evidence in the case, the facts underlying

the Order may be used to impeach the general character of Yoo for truthfulness. Under Federal

Rule of Evidence 608(b), specific instances of a witness’s conduct may be inquired into “if they

are probative of the character for truthfulness or untruthfulness of the witness.” Those specific

instances may be drawn out of documents or evidence that are otherwise inadmissible. CHARLES

ALAN WRIGHT & ARTHUR R. MILLER, 28 FEDERAL PRACTICE & PROCEDURE EVIDENCE § 6117 (2d

ed. 2020) (citing U.S. v. Whitmore, 359 F.3d 609, 622 (D.C. Cir. 2004)). This means that



                                                  2
 Case 4:19-cv-00373-ALM Document 95 Filed 07/02/20 Page 3 of 4 PageID #: 948



Defendants may inquire into Yoo’s past in an effort to undermine his credibility and veracity.

Defendants may not, however, introduce the Consent Order as extrinsic evidence to impeach Yoo.

See U.S. v. Jensen, 41 F.3d 946, 958 (5th Cir. 1994). Rule 403 does not change the Court’s

analysis. While impeaching Yoo with the underlying facts of this Consent Order, and even the

Consent Order’s existence, will result in some degree of prejudice, that prejudice does not

substantially outweigh the probative value of this evidence. See FED. R. EVID. 403. If United My

Funds wishes to rely on the testimony of Yoo, it must accept that the jury may question Yoo’s

credibility. United My Funds’ final argument is accordingly unavailing.

       The Court finds, in its discretion, that Defense Counsel may attempt to impeach Yoo on

cross-examination by inquiring into the Consent Order and the facts underlying the same. Under

Rule 608, the scope of said impeachment is limited to questioning. Defense Counsel may ask Yoo

questions pertaining to whether a Consent Order exists against him, the facts underlying that Order,

and the like. If Yoo responds that no Consent Order exists, that is the end of the matter. See U.S.

v. Herzberg, 558 F.2d 1219, 1222 (5th Cir. 1977); see also U.S. v. Moore, 27 F.3d 969, 975 (4th

Cir. 1994) (“A cross examiner may inquire into specific incidents of conduct, but does so at the

peril of not being able to rebut the witness’ denials.”). No extrinsic evidence may be introduced

to further impeach him. See FED. R. EVID. 608. If Yoo admits to his conduct, Defense Counsel

may follow-up with further questions, but, again, Defense Counsel may at no time offer extrinsic

evidence. See id. The Court will consider Rule 403 for each subsequent question Defense Counsel

asks Yoo as well as Rule 611 to prevent harassment and/or undue embarrassment.




                                                 3
    Case 4:19-cv-00373-ALM Document 95 Filed 07/02/20 Page 4 of 4 PageID #: 949
.


         It is therefore ORDERED that United My Funds, LLC’s Motion in Limine (Dkt. #62) is

    DENIED.

        SIGNED this 2nd day of July, 2020.




                                   ___________________________________
                                   AMOS L. MAZZANT
                                   UNITED STATES DISTRICT JUDGE




                                              4
